DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claims 1-20 are presented for examination.


Prosecution on the merits of this application is reopened as the characteristic of the previous OA is erroneous. The Non-Final OA has been modified to Allowance Notice OA. 



Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11, 16 and 20  are allowable in view of any of the references search below considered to be closest to the applicant subject matter and claim 1 nor the combination thereof.

“
sending, by an access network device, a request message to a core network device,
wherein the request message is used to request to set up a communication connection between the access network device and the core network device, and the communication connection corresponds to a first category; and

receiving, by the access network device, a response message sent by the core network device, wherein the response message comprises transport layer information, for uplink transmission, that corresponds to the first category.”


Therefore, claims 1-20 are considered novel and non-obvious and are therefore allowed.


The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Yu (US 2020/0029322 A1)





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GARY LAFONTANT/Examiner, Art Unit 2646